internal_revenue_service national_office technical_advice_memorandum august third party communication none date of communication not applicable number release date index uil no case-mis no tam-106440-07 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------- ------------------ ------------------------------- ---------------- --------------------------------------- --------------------------- -------------------------------- --------------------------- sh --------------------------------------------------- scorp -------------------------------------------------- qsub1 qsub2 y1 y2 ------- ------- -------------------------- ------------------------------ tam-106440-07 y3 city1 city2 ------- -------- ----------- issues whether the truck leasing activity conducted by qsub1 is a separate rental_activity under sec_469 of the internal_revenue_code if the truck leasing activity conducted by qsub1 is treated as a separate rental_activity whether it may be grouped with the non-rental activities conducted by the other qsubs of scorp under sec_1_469-4 of the income_tax regulations conclusion s the truck leasing activity conducted by qsub1 is a separate rental_activity under sec_469 the truck leasing activity conducted by qsub1 may be grouped with the non-rental activities conducted by the other qsubs of scorp under sec_1_469-4 facts for the years at issue y1 y2 and y3 sh owned of scorp an s_corporation scorp owned several qualified subchapter_s subsidiaries qsubs including qsub1 and qsub2 qsub2 and the qsubs other than qsub1 generally sell new and used heavy trucks and trailers and have locations in city1 and city2 qsub1 located in city1 primarily leases heavy trucks and trailers via leveraged net leases qsub1 and qsub2 are located in the same building qsub1 maintains its own set of accounting_records computer accounting programs and books_and_records the lease terms of qsub1 are typically to months qsub1 acquires the equipment it leases primarily from qsub2 such sales are made at retail value qsub1 also makes purchases from unrelated third parties if the customer wants a model that qsub2 does not carry qsub1 has a master lease agreement for motor vehicles and another master lease agreement for equipment leases the master lease agreements call for various items such as rent security deposits owner’s right of inspection equipment to remain in the u s lessee to maintain insurance no vehicle to be marked or permanently altered without owner’s permission lessee to pay for all repairs not under warranty and lessee to be responsible for maintenance and conforming leased property to federal state_or_local_government requirements lessee must also pay all personal_property excise sales and or use taxes upon termination of the lease tam-106440-07 lessees must generally return the property to the lessor some of the leases also contain terminal rental adjustment clauses trac which provide that upon termination of the lease the equipment will be sold and the proceeds distributed as follows reimburse lessor for cost of putting leased equipment in condition to be sold sales commissions and other expenses of sale balance to lessor up to a stated residual_value and any remaining amount to lessee as an adjustment to rent previously paid if the proceeds are less than the residual_value and expenses of sale lessee shall pay to lessor the deficiency as additional rent but in any event not more than the residual_value the amount_paid by lessee is classified as a terminal rent adjustment alternatively the lessee can sell the item to avoid having to pay sales commissions and other costs but qsub1 is paid the residual_value for the years at issue scorp has grouped all of the activities conducted by the qsubs into one activity for purposes of sec_469 and has consistently used this grouping through the years sh reported consistently with the grouping of activities shown on the k-1s issued by scorp the combined activities of scorp represent an appropriate economic unit under sec_1_469-4 law and analysis sec_469 disallows passive_activity_losses to individual taxpayers for the taxable_year sec_469 provides that the term passive_activity means any activity which involves the conduct_of_a_trade_or_business in which the taxpayer does not materially participation sec_469 provides that the term passive_activity includes any rental_activity sec_469 provides that sec_469 shall be applied without regard to whether or not the taxpayer materially participates in the activity sec_469 provides that the term passive_activity_loss means the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 provides that the term rental_activity means any activity where payments are principally for_the_use_of tangible_property sec_1_469-1t provides that an activity is a rental_activity for a taxable_year if during such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers and the gross_income attributable to the conduct of the activity during such taxable_year represents amounts paid principally for_the_use_of such tangible_property without regard to whether the use of the property by customers is pursuant to a lease or pursuant to a service_contract or other arrangement that is not denominated a lease tam-106440-07 sec_1_469-4 provides that sec_1_469-4 sets forth the rules for grouping a taxpayer’s trade_or_business activities and rental activities for purposes of applying the passive_activity_loss and credit limitation rules of sec_469 a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 generally provides that trade_or_business activities are activities other than rental activities that involve the conduct_of_a_trade_or_business within the meaning of sec_162 sec_1_469-4 provides that rental activites are activities that constitute rental activities within the meaning of sec_1_469-1t sec_1_469-4 provides that one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 provides that except as otherwise provided in sec_1_469-4 whether activities constitute an appropriate economic unit depends upon all the relevant facts and circumstances sec_1_469-4 provides that the grouping of activities is subject_to several limitations sec_1_469-4 provides that a rental_activity may not be grouped with a trade_or_business activity unless the activities being grouped together constitute an appropriate economic unit under sec_1_469-4 and a the rental_activity is insubstantial in relation to the trade_or_business activity b the trade_or_business activity is insubstantial in relation to the rental_activity or c each owner of the trade_or_business activity has the same proportionate ownership_interest in the rental_activity in which case the portion of the rental_activity that involves the rental of items of property for use in the trade_or_business activity may be grouped with the trade_or_business activity sec_1_469-4 generally provides that an s_corporation must group its activities under the rules of sec_1_469-4 once the s_corporation groups its activities a shareholder may group those activities with each other with activities conducted directly by the shareholder and with activities conducted through other entities in accordance with the rules of sec_1_469-4 a shareholder may not treat activities grouped together by an s_corporation as separate activities the temporary regulations under sec_1_469-4 contained a bright line test whereby an activity would be considered insubstantial if it earned less than percent of the gross_income of the combined activity the final regulations however removed this bright line test the preamble to the final regulations explain this removal as follows several commentators requested clarification of the rule that trade_or_business activities may be grouped together with rental activities only if one is insubstantial in relation to the other some comments tam-106440-07 suggested specifying the term insubstantial refers to factors other than gross_income other commentators suggested adopting a bright-line_test or safe_harbor gross revenue test because the regulations already adopt a facts_and_circumstances_test that looks at all of the pertinent factors it is not necessary to specify that the term insubstantial refers to factors other than gross_income in addition to avoid complex and mechanical rules the final regulations do not adopt a bright-line or safe_harbor or gross revenue test t d in addition the legislative_history to sec_469 provides that the determination of what constitutes a separate activity is to be made in a realistic economic sense see s rep no pincite issue sh and scorp argue that the activity of qsub1 is a trade_or_business activity and not a rental_activity first sh and scorp argue that the activity of qsub1 is a financing trade_or_business because qsub1 receives a guarantee from the lessee in order to minimize the risk associated with the condition and market_value of the property at the end of the lease_term the leases are treated under gaap as finance leases that is qsub1 is treated as having sold the asset to the lessee and simply retains an interest as a creditor generally the tax_accounting of this transaction would be the same as gaap treatment as disguised sale but because of sec_7701 and the insertion by scorp of a trac in the agreements the code allows scorp to treat a financial_lease as an operating_lease regardless of the underlying sale that has occurred for purposes of depreciation thus sh and scorp contend that the exception contained in sec_7701 should not change the substance of the transaction for purposes of sec_469 and qsub1 should be treated as engaged in a financing trade_or_business rather than a rental_activity however the fact that a lease may be treated as a finance_lease for book purposes does not control its tax treatment sec_7701 specifically states that a lease with a trac will be treated as a lease for all purposes of the code and that the lessor will be treated as the owner of the leased property accordingly the activity of qsub1 constitutes a rental_activity for purposes of sec_469 rather than a financing trade_or_business activity sh and scorp also rely upon case law that states that a trade_or_business activity exists for purposes of sec_162 if taxpayer enters into and carries on an activity with a good_faith intention to make a profit and the activity is engaged in with some regularity and continuity because the activity of qsub1 meets these requirements sh and scorp believe that the activity conducted by qsub1 is a trade_or_business activity rather than a rental_activity for purposes of sec_469 sec_1_469-4 provides that trade_or_business activities are activities other than rental activities that involve the conduct_of_a_trade_or_business within the meaning of sec_162 thus although qsub1’s activity may constitute a trade_or_business activity within the meaning of sec_162 and the tam-106440-07 judicial doctrine thereunder the definition of trade_or_business for purposes of sec_469 specifically excludes activities which are rental activities because the activity of qsub1 is one in which property is held for use by customers and the income earned represents amounts paid principally for_the_use_of such tangible_property the activity is a rental_activity for purposes of sec_469 regardless of whether it also satisfies the trade_or_business requirements of sec_162 finally sh and scorp argue that it is inappropriate to break out the truck leasing activity conducted by qsub1 as a separate activity as the car dealership activity should be viewed as one integrated activity that is sh and scorp believe that the activity conducted by qsub1 is a part of the overall trade_or_business of selling vehicles at the end of a lease the customer can either return the vehicle at which time the car dealership trade_or_business will sell the vehicle or the customer can purchase the vehicle thus sh and scorp argue that leases are merely an alternative way to sell a vehicle and they go hand in hand with a car dealership trade_or_business activity this argument also fails because of the structure of sec_1_469-4 which excludes rental activities from the definition of a trade_or_business activity that is given the definition of trade_or_business activity in sec_1_469-4 a trade_or_business activity cannot have as one of its components a rental_activity therefore the truck leasing activity conducted by qsub1 is a rental_activity for purposes of sec_469 and may be grouped with the non-rental activities conducted by the other qsubs of scorp only if the activities satisfy the requirements of sec_1_469-4 issue the truck leasing activity conducted by qsub1 may be grouped with the activities of the other qsubs under sec_1_469-4 it is conceded that the activities of qsub1 and the other qsubs constitute an appropriate economic unit under sec_1_469-4 in addition based upon all of the facts and circumstances the rental_activity of qsub1 is insubstantial in relation to the trade_or_business activities conducted by the other qsubs of scorp caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed herein as to any other issues raised in the technical_advice request or that may be raised based on the facts of this case
